               Case 1:19-cv-00384-ELH Document 88 Filed 07/22/20 Page 1 of 3
                                                                                    M A TT HE W M C CA RTE R
                                                                                         Associate Attorney
                                                                                   mmccarter@nklawllp.com
                                                                                         T: (312) 612-1943
                                                                                         F: (952) 658-3011




                                                                                       July 22, 2020

     VIA ELECTRONIC FILING ON CM/ECF

     Magistrate Judge Doborah L. Boardman
     Edward A. Garmatz Courthouse
     101 W. Lombard St., Chambers 3C
     Baltimore, MD 21201

             RE:     Estate of Malcom Bryant v. The Baltimore City Police Department, et al., 19-cv-
                     0384 – Individual Defendants position on production of Individual
                     Defendants’ employment file.

     Dear Magistrate Boardman:

     We represent Defendants William Ritz and Barry Verger (“Individual Defendants”) in the matter
     referenced above and write regarding our position on the discovery dispute centered on production
     of the Defendants’ personnel records from their time with the Baltimore City Police Department
     (BPD).

     As background, Plaintiff, The Estate of Malcom J. Bryant (“Plaintiff”) brings this §1983 lawsuit
     against BPD and the Individual Defendants. Plaintiff alleges Defendant Ritz caused Mr. Bryant’s
     wrongful conviction and imprisonment for the murder of Toni Bullock, in part, by using suggestive
     identification procedures to obtain a false identification from the only eyewitness to the murder
     and withholding exculpatory evidence. Plaintiff alleges that Defendant Verger, a lab analyst,
     falsely “reported that [the victim’s] fingernails were consumed, and no further testing was
     possible.” See Plaintiff’s Complaint at ¶ 78. This incident occurred in 1998.

     As stated in the parties’ joint letter, it is our position that Plaintiff’s request for the Individual
     Defendants’ entire personnel file is overly broad as to scope and time, seeks unnecessary
     confidential information, and for these reasons, is disproportional to the needs of this case.
     Defendant Ritz was employed at BPD from April 1977 until May 2008. Defendant Verger began
     his employment at BPD in August 1989 and is still currently employed at BPD. Plaintiff’s request
     for “without limitation any and all documents” relating to the Individual Defendants employment
     with the BPD lacks any temporal or scope limitation, is untethered to the actual facts and
     allegations of this case, and is overbroad. In fact, Plaintiff’s request runs afoul of the Federal Rules
     of Civil Procedure which allow discovery only of matters “that [are] relevant to any party’s claim
     or defense and proportional to the needs of the case.” F.R.C.P. 26(b). Plaintiff fails to offer any
     explanation for why the Defendants’ entire personnel file (spanning several decades) is relevant
     or proportional to the issues in this case. See Bost v. Wexford Health Sources, Inc., 2020 WL



33 WEST MONROE STREET SUITE 1830 CHICAGO, IL 60603 WWW.NKLAWLLP.COM 1025 OLD COUNTRY ROAD SUITE 427 WESTBURY, NY 11590
                                   201 N. CHARLES STREET SUITE 1202 BALTIMORE, MD 21201
          Case 1:19-cv-00384-ELH Document 88 Filed 07/22/20 Page 2 of 3



1890506 (D. Md., April 15, 2020)(upholding magistrate judge’s denial of plaintiff’s discovery
request in part because the documents sought were not proportional as they were not “reasonably
tailored to the issue[s]” alleged in the complaint); also citing Estate of Najera-Aguirre v. Cty. of
Riverside, No. EDCV18762DMGSPX, 2019 WL 6898944, at *4 (C.D. Cal. Aug. 22,
2019)(Plaintiff’s request for officer’s “entire personnel file” was overbroad).

In addition, the default rule under Maryland law is that personnel records are exempt from
disclosure under Section 10–616(i) of the Maryland Public Information Act (“MPIA”). See
Maryland Dep't of State Police v. Dashiel, 443 Md. 435 (2015). While this is not a dispute
involving an MPIA request, the privacy interests are equally valid. The Fourth Circuit has never
articulated a blanket rule that personnel records are discoverable in every case. Instead, “personnel
files are discoverable if they contain information relevant to the subject matter of a case and the
need for the information outweighs the file holders' privacy interests.” See Kirkpatrick v. Raleigh
Cnty. Bd. of Educ., No. 95–2491, 1996 WL 85122, at *2 (4th Cir. Feb. 29, 1996).

As for disciplinary files, the District Court in Bellamy-Bey v. Baltimore Police Dept., 237 F.R.D.
391 (D. Md. 2006) held that only those files which “involve a Defendant engaging in the same
[underlying conduct] that [Plaintiff] is challenging” were to be produced. In Bellamy-Bey, the
Court discussed the balancing test traditionally applied by courts to determine what police files are
relevant to a suit. In an effort to cooperate with Plaintiff and limit the request to relevant and
proportional information, Individual Defendants produced their IAPro disciplinary histories. and
Plaintiff was asked to identify any files on the list that Plaintiff believes make similar allegations
to those in this case. Plaintiff, however, has yet to identify a single matter.

In the spirit of compromise, the Individual Defendants offered to produce disciplinary or personal
records for three tofive years before the incident in 1998 but Plaintiff refused to limit his request
in any way. The deep dive Plaintiff seeks into Individual Defendants decades of employment at
BPD is nothing but a fishing expedition.

If the Court is inclined to order production of the personnel records, Individual Defendants request
the Court conduct an in camera review of the requested records to determine if these records are
proportional to the needs of the allegations made in this case.

Respectfully, these Individual Defendants request that this Court limit Plaintiff’s overbroad and
disproportional request to only that information which is relevant to the issues in terms of time and
scope, and which is proportional to the needs of the case.

                                                       Sincerely,

                                                       /s/ Matthew J. Mc Carter
                                                       Matthew J. Mc Carter, Bar No. 21032
                                                       Avi T. Kamionski, Bar No. 20703
                                                       Shneur Nathan, Bar No. 20707
                                                       Theresa Concepcion, Bar No. 21143
                                                       NATHAN & KAMIONSKI LLP
                                                       201 N. Charles St., Suite 1202

                                              Page 2 of 3
Case 1:19-cv-00384-ELH Document 88 Filed 07/22/20 Page 3 of 3



                                   Baltimore, MD 21202
                                   P: (312)612-1943
                                   mmccarter@nklawllp.com

                                   Attorneys for Defendants William Ritz and
                                   Barry Verger




                          Page 3 of 3
